184 F.2d 515
NEWMANv.STATE OF CALIFORNIA et al.
No. 12423.
United States Court of Appeals Ninth Circuit.
August 22, 1950.
Rehearing Denied October 2, 1950.

See 185 F.2d 392.
Emil Newman, in pro. per.
Dion R. Holm, City Atty., Thomas M. O'Connor, Deputy City Atty., San Francisco, Cal., for appellees City & County of San Francisco, and Elmer E. Robinson.
Fred N. Howser, Atty. Gen., Clarence A. Linn, Deputy Atty. Gen., for appellees State of Cal., Fred N. Howser & Session (appearing specially).
Before STEPHENS and ORR, Circuit Judges, and McLAUGHLIN, District Judge.
PER CURIAM.


1
This appeal is from an order which grants a motion to dismiss an action, but did not dismiss it. Such an order is not a final decision within the meaning of 28 U.S.C.A. § 1291 and is not appealable. See, Blanco v. United States of America, 9 Cir., 184 F.2d 117. The appeal is therefore, dismissed.

On Petition for Rehearing

2
PER CURIAM.


3
On the 22nd day of August, 1950, this Court dismissed the appeal upon the ground that the court from which it came had made and caused to be entered no appealable order in the case.


4
We are now confronted with a petition which in effect may be regarded as a petition for rehearing, though it is in fact a petition on the merits of his attempted appeal.


5
Petitioner is not a lawyer and does not understand the purport of our ruling which is that we cannot consider the attempted appeal because there is no appealable order from which he can appeal. If this is not clear to petitioner he should seek advise from someone who can understand it.


6
Petition denied.